MEMO OPINION
PER CURIAM:
Original proceeding.
Petitioner is an inmate of the Montana State Prison. He was convicted by a jury and sentenced to serve seven years for the crime of passing a fictitious check. Petitioner appealed that conviction to this Court and the judgment was affirmed in an Opinion filed on November 10, 1965, reported at 146 Mont. 413, 407 P.2d 370.
Petitioner appears pro se in a handwritten petition in which he asserts that he was denied effective assistance of counsel at his trial and on his appeal. Petitioner asserts that his counsel, two in number, were ineffective in many particulars; a few particulars being that they did not disqualify the trial judge, did not interview witnesses nor call them, did not challenge two *150jurors, that one defense lawyer has at times been hired as a special prosecutor, that the defendant was not called as a witness in his own behalf and others.
The now familiar refrain of ineffective counsel has caused this Court to re-examine the transcript of trial proceedings in an effort to glean even a suggestion of verity to the accusations. We find none and refuse to dignify the assertions in petitioner’s long rambling writings by their repetition.
The petition is denied and ordered dismissed.